DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-12 are pending and under examination.	Claims 2 and 6 are cancelled.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 11 recites the limitation “inserting the accommodating part (2) together with the article therein into a tool” and is missing a semicolon after the word tool.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “increasing the venting of the accommodating part to determine whether the portion of the base of the accommodating part has formed around the article” it is unclear the metes and bounds of the limitation of “increasing the venting to determine” it appears this should read something similar to “increasing the vacuum pressure to determine if sufficient venting has taken place”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-5,7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perdue US patent 3,694,991 in view of Wolfelsperger US 3,686,822, in further view of Hall US 4,321,781.
	Regarding claim 1, Perdue discloses a method for packaging articles (product 2) in blister packs (fig.5) comprising an accommodating part (packaging film 1; fig.4) which accommodates the article (2) and, once the article (2) has been accommodated (figure 4 film 1 formed to the outside of article 2), is closed by a strip (supporting member 7 is a sheet of either, aluminum, foil, plastic material, laminate paper board, or any sheet –like material ; col.4 lines 38-60) of material, wherein the accommodating part (1) is adapted, at least in part, to the article (2) which is to be packaged (film 1 is thermoformed to 
inserting the accommodating part (2) together with the article therein into a tool (head 3 and chamber 9; figs. 1-5) applying heat to the accommodating part in an area of a base above the article (thermoformed using heaters 5 arranged above the item, and the base as interpreted from the specification of the current application is the portion which is closest to the heaters 5 and as such is being heated above the base; col.4 lines 18-39); venting the accommodating part from an inside of the accommodating part or applying pressure to the accommodating part from outside the accommodating part such that at least a portion of the base forms around the article (vacuum in the head and chamber cause the thermoformed plastic film to form and seal over product 2 due to pressure from the vacuum outside the accommodating part; col.4 lines 38- col.5 line 45); and applying the strip of material to the accommodating part to close the article in a package (7; figures 1-5), wherein the strip of material is a material selected from the group consisting of aluminum foil, cardboard, plastic film and cellulose film (supporting member 7 is a sheet of either, aluminum foil, plastic material, laminate paper board, or any sheet –like material ; col.4 lines 38-60).
The limitation of “increasing the venting of the accommodating part to determine whether the portion of the base of the accommodating part has formed around the article” refers to a Markush group that includes the other limitation
 of “or applying a pressure to the accommodating part from the outside the accommodating part such that at least a portion of the base forms around the article” this limitation is the one examined due to outside vacuum pressure, as such this limitation is only given as much weight as the first group from which it depends, it also is rejected under 112(b) for being indefinite in the above rejection.

    PNG
    media_image1.png
    270
    311
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    265
    265
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    217
    282
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    178
    218
    media_image4.png
    Greyscale

Perdue teaches a heating element that extends across the top of the accommodating part, but fails to teach heating only the area around the article to be packed,  
	However, Wolfelsperger teaches a skin packing method that includes using vacuum pressure to pack an article between sheets and further teaches heating elements 70 on either side which are around the article to heat only the area by the heaters (col.6 lines 10-40).
	Therefore, it would have been obvious to one having ordinary skill in the art to have modified the skin packaging method as taught by Perdue which includes a backing and skin packing a product with the ability to stack and form an area using vacuum packing to create the accommodating space with the specified heating area as taught by Wolfelsperger in order to create a seal which creates a hermetically sealed package surrounding the unit to be packaged.

    PNG
    media_image5.png
    243
    557
    media_image5.png
    Greyscale

Purdue teaches a rigid paper board material that is interpreted as a partially rigid frame that encompasses the accommodating part, in the alternative that the accommodating part itself is formed of a partially rigid material that forms part of the rigid frame, 
 	Hall teaches a process for producing a package which includes a base made of paper board material 3, a thermoformed film 4 that is thermoformed and holds the product 1 in place in an accommodating part 5 made of a rigid clear plastic that sits above the product and sits around the article creating an accommodating space while the thermoformable film heat seals the base cardboard of the blister pack to the above accommodating part as seen in figure 2-4; col.2 line 65 –col.4 line 5.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vacuum packaging and blister pack as taught by Purdue in view of Wolfesperger with a rigid portion of the accommodating space that can accommodate various sized products but also keeps a sterile environment as taught by Hall since it is required for medical packaging.
 
    PNG
    media_image6.png
    310
    496
    media_image6.png
    Greyscale

Regarding claim 3, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 2, wherein, as it is being inserted into the tool (head 3, chamber 9), the article (product 2) has a sheet (7) placed beneath it or is retained in the accommodating part (2) by a sheet (sheet 7 holds the product attached to the thermoformed top film to create an accommodating part; Perdue figures 1-5).
	Regarding claim 4, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 3, wherein the sheet used is a strip of polyurethane (Perdue col.4 lines 52-60; 7 is a sheet of either, aluminum, foil, plastic material (polyurethane common plastic used in packaging), laminate paper board, or ant sheet–like material; (Perdue col.4 lines 38-60).
	Regarding claim 5, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 1, wherein the accommodating part (film 1) consists of an at least partially heatable plastics material (thermoformable heatable plastic material; Perdue col.4 lines 18-37).
	
	Regarding claim 7, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 1, wherein it is only the base (not mentioned prior but interpreted broadly) of the accommodating space (space formed to create an area for product 2), or a part of the same above the article (2), which is deformed following heating or once subjected to pressure (Perdue fig.5 shows a flat portion which extends beyond the thermoformed area of the film 1, this area is interpreted as not subjected to the manifold pressure).
	Regarding claim 8, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 1, wherein the accommodating part (1) is configured to be stackable (Perdue shows a film which is formed to another layer below the product 2, the flat bottom is interpreted as configured to be stackable).
	Regarding claim 9, Perdue in view of Wolfelsperger in further view of Hall substantially teaches an apparatus for implementing the method as claimed in claim 1, wherein the tool has two tool parts (Perdue shows a tool head 3 and chamber 9) which accommodate between them the accommodating 
	Regarding claim 10, Perdue in view of Wolfelsperger in further view of Hall substantially teaches an apparatus for implementing the method as claimed in claim 1, wherein the tool has two tool parts (3, 9) which accommodate between them the accommodating part (1) with the article (2) inserted therein wherein one tool part (3) has a heat (heaters 5) and pressure dispenser (pressure differential; Perdue col. 5 lines 1-45; figure 4).
	Regarding claim 11, Perdue in view of Wolfelsperger in further view of Hall substantially teaches the method as claimed in claim 1, wherein the frame is flat and rigid (Perdue shows the outer flat surface shown after thermoforming wherein the top film 1 and bottom sheet 7 are connected together, the heating and forming of this lip is shown a flat and also is interpreted as rigid because when plastic is heated and formed it is known in the art that at least some amount of rigidity is formed after the material is cooled as a property of  thermoformable materials as seen in figure 5).
Regarding claim 12, Purdue as modified by Wolfesperger in further view of Hall substantially teaches the method of claim 1, wherein Purdue teaches a rigid paperboard material 7 that forms a rigid base that extends outward of the product being packaged, and sealing the product to the paperboard in the area surrounding the product as seen in the extended portions shown in figure 5. 
Purdue and Wolfesperger fails to explicitly teach an accommodating space that is formed of a rigid frame that is not thermoformed when the package is sealed. 
	However Hall teaches a process for producing a package which includes a second portion defining the base which is made of a rigid paper board material 3, a thermoformed film 4 that is thermoformed and holds the product 1 in place in an accommodating part 5  interpreted as a first portion made of a rigid clear plastic defining the frame that sits above the product and sits around the article creating an accommodating space while the thermoformable film heat seals the base cardboard of the blister pack to the above accommodating part and where the flat portion of the rigid plastic film forms a 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the vacuum packaging and blister pack as taught by Purdue in view of Wolfesperger with a rigid portion of the accommodating space that can accommodate various sized products but also keeps a sterile environment which is required for medical packaging.

Response to Arguments
Applicant's arguments filed 1/19/2021 are unpersuasive, arguments regarding the newly added limitation in the amendment is discussed in the above rejection under 112(b) and the 103 rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731